The opinion of the court was delivered,
by Strong, J.
All the errors assigned present but one question, which is, whether the court should have instructed the jury that the claim filed was no lien and void for uncertainty, or error in the description of the building and lot of ground upon which it was erected. The claim specifies the county, the township, and the village in which the property is situated, the road upon which it fronts, the owners of the adjoining properties, the material of which the building is constructed, the number of stories, with the fact that it had a finished basement, and the correct width of the building on the road, to wit, sixteen feet, but it describes its depth as sixteen feet, when in fact it is tliirty-two feet. The court refused to charge the jury that this was such a misdescription as to preclude the plaintiffs from a recovery, and submitted the question of identity to the jury. In this we discover no error. The Act of Assembly which gives to a mechanic and material man a lien, requires that the claim filed shall set forth “ the locality of the building, and the size and number of the stories of the same, or such other matters of description as shall be sufficient to identify the same.” The object of this requisition, is *41to enable owners, and especially purchasers and encumbrancers, to identify the building, and to inform themselves of the liens against it. A claim is not necessarily void because it does not accurately describe the size of the building. If there be enough in the description of the locality, and other peculiarities of the building, to identify it, to point it out with reasonable certainty, with certainty to a common intent, the statutory requisition is sufficiently complied with. Thus the mechanics’ lien laws have ever been construed. No doubt a description may be so defective or erroneous as to enable a court to say that it can by no possibility identify the building, and give notice to purchasers and creditors. Such was the description in Washburn v. Russell, 1 Barr 499, of “ a tract of land in Clarion county, on the waters of the Clarion river, situate on the east side of the river.” But a mere mistake in the description will not invalidate the claim, if there still be enough to identify the property, and prevent mistakes on the part of purchasers and creditors. So it was ruled in Ewing v. Barras, 4 W. & S. 467 ; and whether the description in the claim filed corresponds nearly enough with the actual facts to identify the property, must ordinarily be referred to the jury. The locality is obviously the most important. When that is fixed, other matters of description are of comparatively minor consequence. But even in regard to locality there is great reluctance to declare a claim invalid for mere loose description. Even in such cases, it is held that the jury are generally to determine whether the property is in truth designated: see Harker v. Conrad, 12 S. & R. 301; Springer v. Keyser, 6 Whart. 187; Shaw v. Barnes, 5 Barr 20 ; Knabb’s Appeal, 10 Id. 187. Such were the principles upon which the learned judge of the District Court tried this cause, and we concur with him in his refusal to charge the jury as he was requested.
The judgment is affirmed.